Citation Nr: 0218380	
Decision Date: 12/18/02    Archive Date: 12/24/02	

DOCKET NO.  02-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 70 percent for a major depressive disorder.

2.  Entitlement to dependents' educational assistance 
(DEA) under Chapter 35, Title 38, United States Code, 
prior to January 4, 2000.

3.  Entitlement to an effective date earlier than January 
4, 2000, for an award of a total rating based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska.

FINDINGS OF FACT

1.  The veteran's depressive disorder is not shown to be 
productive of total occupational and social impairment due 
to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or 
place; memory loss for names of close relatives; own 
occupation or own name.

2.  A November 21, 2001, rating decision found the veteran 
to be entitled to a total rating based on individual 
unemployability by reason of service-connected 
disabilities, effective January 4, 2000.  Basic 
eligibility under 38 U.S.C.A. Chapter 35 was also 
established from that same date.

3.  The veteran's application for increased compensation 
based on unemployability was dated May 22, 2001.

4.  The veteran first met the schedular criteria for a 
total disability rating based on unemployability on 
January 4, 2000, when his combined schedular evaluation 
was increased from 20 percent to 80 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for major depression have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
& Supp. 2002; 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic 
Code 9434 (2002).

2.  Chapter 35 educational benefits may not be paid to the 
veteran prior to January 4, 2000.  38 U.S.C.A. §§ 3680, 
7104 (West Supp. 2002); 38 C.F.R. § 21.4131(d) (2002).

3.  The criteria for the assignment of an effective date 
earlier than January 4, 2000, for the award of a total 
disability rating due to individual unemployability are 
not met.  38 U.S.C.A. § 5110 (West Supp. 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 
38 C.F.R. § 3.102.  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist 
the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal as all notification and 
development action needed to render a fair decision on the 
claims, to the extent possible, have been accomplished.  

Through rating decisions and the March 2002 statement of 
the case, the veteran and his representative have been 
notified of the law and regulations governing entitlement 
to the benefits sought, the evidence which would 
substantiate the claims, and the evidence that has been 
considered in connection with the appeal.  Moreover, in 
correspondence dated in March 2001, the RO specifically 
informed the veteran of the VCAA and VA's duty to assist 
under the new law.  The Board also finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by 
the VA, have been met.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In view of 
the foregoing, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  The 
Board notes that with regard to the Chapter 35 matter, 
recently adopted implementing regulations are not 
applicable to claims for education benefits.  See 66 Fed. 
Reg 45, 629 (August 29, 2001)

Claim for Increased Rating for Major Depression.

Disability evaluations are determined by the application 
of the VA's Schedule of Rating Disabilities which is based 
on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability 
must be viewed in relation to its history and there must 
be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7.

The veteran's disability is rated under Diagnostic Code 
9434.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances including work or a worklike 
setting; inability to establish and maintain effective 
relationships is to be rated at 70 percent disabling.

Total occupational and social impairment, due to such 
symptoms as gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name, will be rated as 100 percent 
disabling.

In reviewing the evidence of record, the Board finds that 
the persuasive evidence is against the assignment of a 
rating in excess of 70 percent for the veteran's 
depressive disorder.

The Board notes that the 70 percent rating contemplates 
severe social and industrial impairment.  The medical 
evidence of record includes the report of a VA psychiatric 
examination accorded the veteran in March 2000 at which 
time he showed no problem with behavior, comprehension, or 
coherence.  Further, emotional reaction was described as 
normal.  He displayed no tension or emotional stress at 
the time of the examination.  A pertinent diagnosis was 
made of depression by history.  It was noted he was being 
followed by a psychiatrist for his depression and was 
taking Zoloft.  Clearly, the findings of this examination 
do not equate to a psychiatric picture indicative of total 
social and industrial impairment.

Also of record is an April 2001 report of examination by 
Dr. Melvin Canell, a psychologist, who indicated that the 
veteran wanted "more benefits" and specified that it 
should be for "service connection."  The veteran reported 
that he lived with his wife and stepson.  He claimed he 
slept poorly.  He indicated the highlight of his daily 
activities was taking care of his dogs.  He reported he 
did very little else.  He indicated he had no friends and 
did not go out.  He was currently taking 100 milligrams of 
Wellbutrin twice daily and 100 milligrams of Sertraline 
"Zoloft" twice daily.

Mental status examination findings included pressured 
speech with appropriate rate and tone.  Associations were 
fairly logical, but at times it became so circumstantial 
that he would lose sight of what he started with when he 
first began to complain and  end up with a completely 
different thought.

Affect and mood were concretely depressive.  The examiner 
believed the veteran's mood was the cardinal feature of 
his condition.  Mental content showed no particular 
preoccupations, compulsions, delusions, or paranoid 
ideations.  Sensorium appeared to be adequate and 
orientation was fair, but not spontaneous.  Otherwise, he 
was alert, coherent, and aware of his environment.  
However, there were definite cognitive challenges, some of 
which might be related to his depression and some of which 
might be basic thinking in nature.  For example, he was 
very poor with general information and ability to recall 
was limited to four forward digits.  Insight was not 
particularly good.  Judgment for routine events was 
described as adequate, but noted as being below that of 
the average individual.

The Axis I diagnoses were:  Apparent major depression, 
moderate, recurrent, nonpsychotic; and adjustment 
disorder, not otherwise specified.  The Axis II diagnoses 
were:  Borderline intellectual functioning; and 
personality disorder, not otherwise specified.  He was 
given a global assessment of functioning (GAF) score of 38 
for the present time.

The examiner described the veteran as a negative 
individual who displayed a rapid succession of moods.  He 
added that the veteran was easily nettled, offended by 
trifles, and could readily be provoked into being sullen 
and contrary.  He also displayed a low tolerance for 
frustration.  The examiner recommended the veteran avail 
himself of psychiatric and psychological services for an 
extended period of time or until such time that he could 
make a much better adjustment than had been the case for 
the past 10 to 12 years.

As noted above, the report of the aforementioned 
examination shows that, while the veteran is significantly 
impaired by his psychiatric symptomatology, he does not 
exhibit complete social and industrial impairment.  For 
example, the examiner described the veteran's judgment as 
adequate.  Also, he stated the veteran's sensorium 
appeared to be adequate and orientation was fair.  
Additionally, the veteran was alert, coherent, and aware 
of his environment.

Also of record is a report of a psychological evaluation 
accorded the veteran by Lee Kimzey, Ph.D., who examined 
the veteran later in April 2001.  The veteran's grooming 
and hygiene were described as poor.  He exhibited no 
problems with orientation and he understood the purpose of 
the interview.  He attended the evaluation without the 
company of others.  As for employment, the veteran stated 
he had done concrete finish work and carpentry work in the 
past, as well as telemarketing.  He had also worked for a 
company making a feed supplement, but acknowledged that he 
had been unable to maintain jobs for any significant 
period of time because of problems with concentration and 
focus, physical difficulties, and tendencies to withdraw 
and isolate and to not let his employers know that he 
would not be available for work.  He was currently married 
to his second wife and they had been together for two 
years and married for one.  He stated his wife was home 
during the day with him and cared for her 5-year-old son 
as it was perceived by both of them that it was better 
that she provide the care and supervision of the child 
because of the veteran's significant emotional 
difficulties.

On current examination, the veteran was described as 
pleasant and cooperative.  Affect was bland.  He showed no 
problems with speech production and was easily 
understandable in the conversational setting.  He appeared 
to have no problems with receptive language.  Affect was 
downcast with reports of pervasive mood.  He denied any 
current suicidal or homicidal ideation and reported no 
history of hallucinations.  Contact with reality was 
appropriate.  He was aware of his difficulties and had 
some insight into his current problems, although he showed 
a lack of understanding regarding the etiology of his 
difficulties.  Judgment appeared to be fair.

Notation was made of physical pain, as well as his lack of 
motivation, complaints of constant fatigue, and pervasive 
sadness. 

The Axis I diagnoses were:  Recurrent major depressive 
disorder, severe, without psychotic features; rule out 
PTSD; alcohol dependence, in sustained full remission.  
The Axis II diagnosis was borderline intellectual 
functioning.  He was given a GAF score of 35.

Again, while the report of this examination reflects 
significant social and industrial impairment, there is not 
shown to be present such incapacitating symptomatology 
that the veteran could be determined to be totally 
impaired from a social and occupational standpoint.  As 
noted above, at the time of the examination, the veteran 
was described as pleasant and cooperative.  Further, 
contact with reality was appropriate with notation of 
awareness of difficulties and some insight into current 
problems.  Further, judgment appeared to be fair.  These 
findings are not indicative of total social and industrial 
impairment.

For whatever reason, the veteran failed to report for a 
scheduled psychiatric examination by VA in September 2001.  
Accordingly, the Board is forced to rely on the evidence 
which is of record and, as discussed above, that evidence 
is against an evaluation greater than 70 percent.

An effective Date Earlier than January 4, 2000, for the 
Award of a Total Disability Rating Based on 
Unemployability Due to Service-connected Disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
However, it is the established VA policy that all veterans 
who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated as totally disabled.  
Therefore, rating boards shall submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans unemployable by reason 
of service-connected disabilities, but who have failed to 
meet the standards set forth in paragraph (a) of 38 C.F.R. 
§ 4.16.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if an application is received within one year from such 
date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b),(2), (West Supp. 2002); 38 C.F.R. § 3.400(o); Harper 
v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either 
a formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(b).  A claim, 
"formal" or "informal" must be "in writing" and noted to 
be considered a "claim" or "application" for benefits.  
See Rodriguez v. West, 189 F. 3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the 
form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  
Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type 
of benefits to accrue or be paid.  See Jones v. West, 136 
F. 3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is 
any communication indicating an intent to apply for one or 
more benefits, and must identify the benefit sought.  
38 C.F.R. § 3.155(a).

Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the claimant for execution.  38 C.F.R. § 3.155.  If an 
informal claim for an identified benefit is followed 
within one year by a formal claim for that benefit, the 
claim may be considered filed as of the date of receipt of 
the informal claim.  Id.

A review of the evidence of record in this case reflects 
that the veteran's representative, in a statement received 
on March 9, 2001, indicated the issues on appeal included 
the veteran's entitlement to "total disability individual 
unemployability."  Received on June 29, 2001, was a copy 
of a Social Security award letter indicating that the 
veteran had been found to be disabled on April 26, 2000.  
It was indicated this letter was being submitted in 
support of the veteran's claim for a total disability 
rating based on individual unemployability.  The veteran 
himself submitted an application for increased 
compensation based on unemployability in late May 2001.  
There is no evidence in the claims folder of a claim for 
disability based on individual unemployability prior to 
the March 2001 communication.  Accordingly, the Board 
considers the March 2001 communication by the veteran's 
representative as the first submission of a formal claim 
for unemployability benefits.  See Townsend v. Brown, 9 
Vet. App. 258, 260 (1996).

In its November 2001 rating decision, the RO granted 
unemployability benefits from January 4, 2000.  The RO 
found that the veteran met the requirements for 
unemployability on that date because he satisfied the 
schedular criteria of 38 C.F.R. § 4.16(a), namely a 
combined disability rating of 80 percent; there is no 
showing of record that he satisfied the criteria prior to 
that date.

As the veteran and his representative submitted an 
informal claim in March 2001, the Board can consider the 
year prior to the receipt of that claim for a possible 
earlier effective date.  38 U.S.C.A. § 5110(b)(2).

The record shows that service connection was in effect for 
history of severe left ankle sprain, rated as 10 percent 
disabling from May 4, 1991, and for chronic right shoulder 
pain, as  residual of suspected acromioclavicular 
separation and partial rotator cuff tear, also rated as 10 
percent disabling from that same date.  The veteran's 
combined disability evaluation was 20 percent, from May 4, 
1991.  Service connection for major depression was not 
granted until the November 2001 rating decision.  A 70 
percent disability rating, when combined with the 10 
percent rating for the left ankle disorder and the right 
shoulder disability, raised the combined disability rating 
to 80 percent.  This new combined rating satisfied the 
criteria, effective January 4, 2000, the effective date of 
the award of service connection for major depression.  The 
Board has reviewed the claims folder for any possible 
informal claim for unemployability benefits that would 
permit an earlier effective date at any time prior to 
January 4, 2000.  The review does not disclose any such 
claim.  As noted above, the veteran's disability ratings 
were not such as to have met the criteria for 
unemployability under 38 C.F.R. § 4.16(a) at any time 
prior to January 4, 2000.

The undersigned notes that the record does show that the 
veteran was apparently able to drill with the Army 
National Guard until the end of May 2000.  The Board 
further notes that the record shows the Social Security 
Administration did not grant the veteran disability 
benefits until late April 2000, a date several months 
following the date assigned by VA.

In summary, January 4, 2000, is the appropriate effective 
date for the assignment of a total rating based on 
individual unemployability, as this date represents the 
date it was factually ascertainable that entitlement to 
such a rating arose.  The veteran's claim for entitlement 
to an earlier effective date is denied.  The Board has 
considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximately balance 
of negative and positive evidence on the merits.  
Therefore, the Board is not able to identify a reasonable 
basis for granting an earlier effective date for 
unemployability benefits.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

38 C.F.R. § 21.4131 (d) (1) provides that for the award of 
Chapter 35 benefits, the commencing date of the award of 
educational assistance shall be the latest of: (1) the 
beginning date of eligibility; (2) one year before the 
date of claim; (3) the date certified by the educational 
institution under 38 C.F.R. § 21.4131 (b) or (c); or (4) 
the effective date of the approval of the course or one 
year before the date VA receives that approval notice, 
whichever is later.  

Here the veteran's claim for benefits was not received 
until May 2001.  He was granted 100% compensation benefits 
based on unemployability effective January 4, 2000, in the 
November 2001 rating decision.  An earlier effective date 
may not be assigned.  There is nothing in the record to 
reflect that the veteran was precluded in any way from 
filing a Chapter 35 application sooner than he did and it 
would have been pending when the November 2001 rating was 
made. There are no exceptions to the controlling legal 
criteria and the Board is without authority to grant the 
benefit sought on appeal.  It is precluded by law. In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases, such as this one, where the law, and not 
the facts were dispositive, the claim should be denied 
because of an absence of legal merit.  Accordingly, the 
claim must be denied on that basis.
     
ORDER

A disability rating in excess of 70 percent for a major 
depressive disorder is denied.

An effective date earlier than January 4, 2000, for an 
award of a total disability rating based on individual 
unemployability, by reason of service-connected 
disabilities is denied.

Chapter 35 benefits prior to January 4, 2000, are denied.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

